Citation Nr: 0531603	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for diabetes mellitus with 
end stage renal disease, diabetic retinopathy, peripheral 
neuropathy, diabetic gastroparesis, and coronary artery 
disease, claimed to have resulted from herbicide exposure.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in a separate 
decision because of different representation.)  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Los Angeles Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for diabetes mellitus and four other 
disabilities.  A substantive appeal by the veteran's 
attorney, received in September 2003, limited the instant 
appeal to the issue of service connection for diabetes 
mellitus "and all other conditions resulting from or 
proximately due to diabetes mellitus."  (Here, such "other 
conditions" are as listed on the preceding page.)  In 
October 2003, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  This case was 
before the Board in November 2003, when it was remanded for 
additional development and to provide the veteran notice of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The case 
was also before the Board in May 2004, when it was again 
remanded for additional development, to include further VCAA 
notice.  


FINDINGS OF FACT

1.  It is not shown that the veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2.  Diabetes mellitus (with end stage renal disease, diabetic 
retinopathy, peripheral neuropathy, diabetic gastroparesis, 
and coronary artery disease) was not manifested in service or 
in the veteran's first postservice year, and there is no 
competent evidence of record linking the diabetes mellitus to 
injury or disease in service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus with end stage renal 
disease, diabetic retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary artery disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in a statement of the 
case (SOC) issued in August 2003, and in January and May 2004 
correspondence from the RO.  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the September 2002 decision now on 
appeal, in the SOC, in the January and May 2004 
correspondence, and in a supplemental SOC (SSOC) issued in 
July 2005) of everything required.  Specifically, the August 
2003 SOC, and the January and May 2004 correspondence, 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  

Regarding content of notice, the September 2002 decision, and 
the SOC and the SSOC, informed the veteran of what the 
evidence showed and why the claim was denied.  He was advised 
by the August 2003 SOC, and the January and May 2004 
correspondence, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The September 2002 decision, the 
August 2003 SOC, and the January and May 2004 correspondence 
expressly advised the veteran of what the evidence must show 
to establish service connection for diabetes mellitus, 
including as secondary to herbicide exposure; and the 
correspondence advised him of what information or evidence VA 
needed from him.  The RO has asked the veteran to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim," and to send to VA any evidence or information in his 
possession that pertains to his claim, including medical or 
other evidence showing that he was exposed to herbicides 
while in service.  (See May 28, 2004 letter).  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As 
noted, the Board remanded the case in November 2003 and May 
2004 to provide the veteran notice of the VCAA, to ensure 
that he was advised specifically of what he needs to 
establish his claim, and of his and VA's respective 
responsibilities in claims development.  The development has 
been completed, the additional evidence was considered by the 
RO, and the case was reviewed de novo subsequent to the VCAA 
notice.  The Board has considered whether a VA examination or 
advisory opinion is necessary.  A medical opinion or an 
examination is necessary:  (summarized)  If the record is 
insufficient to decide the claim, but contains evidence of a 
current diagnosis of the disability; establishes an event, 
injury or disease in service; and indicates the current 
diagnosed disability may be related to the disease, injury, 
event in service.  38 C.F.R. § 3.159.  Here, there is no 
evidence of an event, injury, or disease in service, and no 
competent evidence that any currently diagnosed diabetes 
mellitus may be related to service.  Consequently, an 
examination or a medical opinion is not indicated.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's DD Form 214 reveals that he served overseas for 
nearly 18 months.  Other service personnel records establish 
that he held a rating as a Seaman Apprentice aboard the USS 
Cogswell from May to September 1969, held the same rating 
aboard the USS Truxton for approximately one week in October 
1969, held a Seaman Apprentice rating aboard the USS 
Hollister from October 1969 to April 1970, and he again 
served aboard the USS Truxton from April to November 1970.  
Another personnel record shows that he "[s]erved in the 
contiguous waters of Vietnam" from October 24 to November 9, 
1969; from November 30 to December 18, 1969; and from 
February 21 to March 4, 1970.  

The veteran's service medical records include a January 1969 
report of examination on his enlistment and an October 1970 
report of examination on his separation from service which 
are negative for clinical findings, symptoms, or diagnosis of 
diabetes mellitus.  The remainder of the service medical 
records are also negative for symptoms or diagnosis of 
diabetes mellitus.  

Postservice medical evidence includes voluminous VA and 
private medical records showing diagnosis of numerous 
disorders, including diabetes mellitus.  The earliest medical 
record indicating diabetes mellitus is an April 1995 private 
medical record/progress note showing diagnoses of several 
health problems, including diabetes mellitus.  A June 1995 
private optometry report indicates that the veteran had a 
history of insulin-dependent diabetes mellitus of two years 
duration, and had a history of non-insulin-dependent diabetes 
mellitus of one year duration.  An April 1996 private medical 
record indicates that the veteran was seen for abdominal 
pain, and also shows diagnoses of several disorders, 
including diabetes mellitus with significant peripheral 
neuropathy.  In a June 1996 report of a private medical 
evaluation, it is noted that the veteran was a "suboptimal 
historian," but he gave a history, in pertinent part, of 
"diabetes for 6 years."  More recently, an October 2003 
report from a private physician indicates that the veteran 
suffers from insulin-dependent diabetes mellitus with 
hypertension, atherosclerosis, and endstage renal failure, 
with peripheral vascular disease and diabetic 
retinopathy/neuropathy.  Other than private psychiatric 
medical records pertaining to a claim of service connection 
for PTSD, the private reports of record that show diagnosis 
of diabetes mellitus are essentially devoid of any reference 
to the veteran's service.  They provide no opinion as to the 
etiology of the diabetes mellitus.  The VA medical records 
are generally silent for any reference to the veteran's 
service, and are entirely absent for any clinical findings or 
opinions as to whether the veteran's diabetes mellitus 
(and/or any related disorders) is/are related to service.  

The RO received the veteran's initial claim of service 
connection for diabetes in July 2000.  In April 2000 
correspondence, he alleged that in 1969 he was "sent to 
Vietnam via the USS Truxton [and] when we got there, I was 
temporarily assigned to work in a helicopter involved in 
combat flights due to overcrowding [on the] USS Truxton."  
He reported that he "worked as a gunner, cargo handler, 
[and] leaflet dropper" while flying in helicopters that flew 
over the jungles of Vietnam.  He also reported that he was 
involved in several combat operations and numerous other 
skirmishes in Vietnam, that he was wounded in action, and he 
"was told that I will be awarded with [a] Purple Heart but 
instead they forgot [and] continue[d] fighting [and] decided 
to send me to the [USS] Hollister after sometime."  In a 
February 2000 letter, the veteran's brother stated that the 
veteran was in good health and without any disabilities prior 
to his enlistment, but after his separation from service the 
veteran complained about recurrent headaches, abdominal pain, 
and other medical problems.  In a January 2003 affidavit, the 
veteran reported that while stationed on the USS Truxtan and 
the USS Hollister, he "went on multiple shore leaves in the 
Da Nang area in Vietnam," and he stated, "I believe that I 
was exposed to Agent Orange during the time I spent in Viet 
Nam."  In July 2004 e-mail correspondence to a U.S. Senator, 
the veteran's son asserted that the veteran served in Danang, 
Vietnam, and the veteran's daughter asserted the same in 
August 2004 e-mail correspondence to the Vice President.
Correspondence from the National Personnel Records Center 
(NPRC) throughout the course of this appeal indicates that 
there are no records showing the veteran either served in 
Vietnam or was exposed to herbicides during his military 
service.  In July 2004 correspondence, the NPRC reported that 
it was unable to determine whether or not the veteran had in-
country service in the Republic of Vietnam.  The NPRC 
confirmed that the veteran "served aboard the USS Truxton 
and the USS Hollister which were in the offical [sic] waters 
of the Republic of Vietnam from [January 24 to November 16, 
1969, and from November 30 to December 18, 1969]."  

Evidence requested and received from other service 
departments includes correspondence from the U.S. Armed 
Services Center for Research of Unit Records regarding the 
1969 history of the USS Hollister, and deck logs from that 
ship dated from August to December 1969.  The history shows 
that the ship was located stateside until it departed in 
September 1969 for a six month deployment to the Western 
Pacific.  During that period the USS Hollister sailed to the 
Philippines, Vietnam, Thailand, Taiwan, and Japan.  The ship 
was assigned to the Positive Identification Radar Advisory 
Zone station in Vietnam for "shot gun duty" with the USS 
Mahan and the USS Truxton from October 25 to November 6, 
1969.  The history also documents that in December 1969, 
while "planeguarding" for the USS Hancock on Yankee 
Station, the USS Hollister destroyed a wooden junk watercraft 
with gunfire, as the junk was considered a menace to 
navigation.  In July 2005 correspondence from the National 
Archives and Records Administration 
(NARA), it was reported that ship logs from the USS Hollister 
and USS Truxton "will not provide information placing [the 
veteran] aboard the ship, nor indicate names of individuals 
who departed the ship and might have set foot in Vietnam, nor 
will it provide the other personnel related information to a 
particular individual . . . ."  The NARA correspondence 
includes photocopies of December 1969 deck log entries from 
the USS Hollister which primarily provide information about 
the ship's operation.  The only reference in the logs to an 
individual serviceman is an entry regarding a sailor who 
injured his finger while working in the galley.  A written 
history of the USS Truxton shows that in early to mid-1968, 
the ship "punctuated her line periods with calls at 
Singapore, Hong Kong, Danang, and Subic Bay."  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be established on a 
presumptive basis for certain chronic diseases (including 
diabetes mellitus) if such disease(s) are manifested within 
one year following discharge from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active  
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  Type II diabetes mellitus is an 
enumerated disorder.  38 C.F.R. § 3.309(e).  

The U.S. Court of Appeals for Veterans Claims has 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in Vietnam during the specified period and 
must have a confirmed diagnosis of a disease specifically 
found to be causally related to herbicide exposure before a 
veteran will be presumed to have been exposed to Agent Orange 
or other herbicides used in Vietnam.  See McCartt v. West, 12 
Vet. App. 164 (1999).  The VA General Counsel has determined 
that the regulatory definition requires that an individual 
actually have been present within the boundaries of the 
Republic.  See VAOPGCPREC 27-97.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
service in Vietnam, a veteran must demonstrate actual duty or 
visitation in the Republic of  Vietnam.  Id.  Service on a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

It is not in dispute that the veteran now has type 2 diabetes 
mellitus.  The threshold matter that must be addressed is 
that of the veteran's service, i.e., whether he indeed served 
in Vietnam, as alleged, so as to trigger application of 
presumptive provisions pertaining to Agent Orange exposure.  
Notably, the veteran's active service was within the period 
of time to which the Agent Orange presumptions attach by law 
(January 1962 through May 1975).  38 C.F.R. § 3.307(a)(6).  
However, the Board is bound by VA's General Counsel Opinion 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam.  See VAOPGCPREC 27-97.  The 
veteran essentially alleges that while serving aboard naval 
vessels in the waters off Vietnam, he was, on at least one 
occasion, sent on shore duty in Vietnam where he was exposed 
to Agent Orange.  However, a bare contention of exposure to 
herbicides is not evidence of exposure.  In regard to the 
veteran's allegations, complete service medical and personnel 
records have been secured and associated with the claims 
file.  The record (personnel records specifically) shows 
service aboard the USS Cogswell, the USS Truxton, and the USS 
Hollister, but is devoid of any evidence of service in or 
duty assignments to (orders for) Vietnam.  The only reference 
to a ship's visitation to Danang, Vietnam, is shown in the 
history of the USS Truxton, which indicates that in early to 
mid-1968, the ship "punctuated her line periods . . ." with 
a call at Danang, Vietnam.  As the veteran's enlistment into 
service was not until February 1969, the history of the USS 
Truxton fails to show that the veteran served in Vietnam.  
Regarding the specific allegation that served on a helicopter 
in combat in Vietnam, the veteran has not provided any 
detailed information (helicopter unit identification/persons 
served with, e.g.) that would suggest further development to 
confirm duty in Vietnam is necessary.   Accordingly, the 
Board finds that Vietnam service is not shown, and that the 
veteran is not entitled to the presumptive provisions under 
38 U.S.C.A. § 1116.  He must affirmatively show such exposure 
in service if he seeks to establish service connection for 
diabetes on the basis it is due to herbicide exposure.  

The veteran's service medical records are negative for 
clinical findings or diagnosis of diabetes mellitus, and/or 
any other condition resulting from diabetes mellitus.  The 
October 1970 examination on his separation from service was 
negative for clinical findings, symptoms, or diagnosis of 
diabetes.  There is no indication in the record that diabetes 
mellitus was manifested in the first postservice year (so as 
to trigger application of the presumptive provisions for 
chronic diseases).  Postservice medical evidence is negative 
for competent (medical) evidence of diabetes until April 
1995, when a private medical record provides the first 
diagnosis of record of diabetes.  Furthermore, the record is 
devoid of any competent evidence linking the veteran's 
diabetes mellitus to service.  

Without any competent evidence of a nexus between the 
veteran's diabetes mellitus and service, service connection 
for diabetes mellitus (and/or other conditions resulting from 
diabetes mellitus) is not warranted.  The contentions of the 
veteran and his family members to the effect that his current 
diabetes mellitus is related to service cannot by themselves 
establish that this is so.  They are laypersons and, as such, 
are not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As to the assertions by 
other family members that the veteran served in Vietnam 
(DaNang), it is not alleged these are based on any personal 
knowledge, rather than on reiteration of the veteran's 
accounts.  His contentions do not gain probative value by 
virtue of being reiterated by family members..  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against this claim.  


ORDER

Service connection for diabetes mellitus with end stage renal 
disease, diabetic retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary artery disease as a 
result of herbicide exposure, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


